UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-7622


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MICHAEL FOSTER FELTON, a/k/a Mike,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
James K. Bredar, Chief District Judge. (1:11-cr-00003-JKB-16)


Submitted: March 29, 2022                                         Decided: April 1, 2022


Before HARRIS, QUATTLEBAUM, and HEYTENS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Foster Felton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael Foster Felton filed a notice of appeal, postmarked November 1, 2021, in

his closed criminal case. However, Felton failed to designate an appealable judgment or

order in his notice of appeal or informal brief. See Fed. R. App. P. 3(c)(1)(B). Because it

is impossible to ascertain the judgment or order that Felton wishes to appeal, we dismiss

the appeal for lack of jurisdiction. See Jackson v. Lightsey, 775 F.3d 170, 176-77 (4th Cir.

2014). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               DISMISSED




                                             2